PELHAM, J.
The appellant was convicted of grand larceny in the criminal court of Jefferson county. On the trial the defendant reserved several exceptions to the rulings of the court on the admission of evidence, on the ground that the questions were leading and suggestive.
The trial court will not be put in error for permitting questions of this nature unless it clearly appears that the judicial discretion has been abused. The presiding judge allowed the rule against permitting leading ques*172tions to be propounded to witnesses to be violated frequently during the trial, but we cannot say, from an examination of the whole evidence as set out in the bill of exceptions, that the judicial discretion was abused. Even permitting a flagrant violation of the rule against asking leading questions has been held to be in the discretion of the trial court, and not revisable on appeal.—Anderson v. State, 104 Ala. 83, 86, 16 South. 108.
It was not error in the trial court to permit the witness Denson to testify as to the value of the goods stolen. The Avitness Avas qualified to testify upon this question, and a proper predicate was laid by showing that the witness Avas, and had been for 8 or 10 years, the manager of that department of the store from which the goods in question had been taken.
It was also permissible, for the purpose of identification, to allow this witness to testify to having seen the same goods with the cost marks on them, and to have made an estimate on their value when they were exhibited on the former trial at the police court.
The court’s questions to the witness Denson as to the conditions under which the goods alleged to have been stolen were turned over by Loveman, Joseph & Loeb to the transfer company for delivery to the purchaser were proper and relevant for the purpose of proving the ownership of the goods as alleged in the indictment. The goods were in the possession of the transfer company at the time they were stolen, and the indictment laid the ownership in Loveman, Joseph & Loeb, and it was entirely permissible to show that the transfer company had them in possession for and was acting as a delivery agent for Loveman, Joseph & Loeb, under a contract to deliver their goods to purchasers. These facts were also testified to subsequently by the manager of the transfer company, without objection on the part of the defendant.
*173It was proper to allow the witness Miss Bullard to testify to having seen the goods when exhibited at police court, for the purpose of identification of the particular goods.
The questions propounded to the witness Hill by the state and objected to by defendant were relevant and permissible, as going to show defendant’s possession of the goods alleged to have been stolen, and attending circumstances which were proper to go to the jury, as tending to prove defendant’s connection with and disposition of the goods.
We discover no error in the rulings of the trial court on the admission of testimony.
There was no error in giving that part of the oral charge to which the defendant excepted. Under the evidence in this case, the sale was not complete until delivery to the purchaser. While in' the hands of the transfer company as a delivery agent for the seller, the goods were stolen, and there was no error in charging the jury that the title to the property does not pass; where the contract of purchase is that the goods are to be delivered by the seller to the purchaser, until the delivery is made to the purchaser.
There was evidence proving the offense to have been committed and tending to show the guilt of the accused. Charge No. 1, requested by the defendant in writing, was properly refused.
Charge No. S is palpably bad, being predicated, not upon a reasonable, but any, doubt. Charge 5 is patently bad.
Charge No. 2 asserts a correct proposition, and has in substance and effect, if not in the identical language, been approved time and again by the Supreme Court, and should have been given.— Hurd v. State, 94 Ala. 100, 10 South. 528; Forney v. State, 98 Ala. 19, 13 *174South. 540; Walker v. State, 117 Ala. 42, 23 South. 149; Grifin v. State, 150 Ala. 49, 43 South. 197.
The refusal of this charge is error that necessarily works a reversal of the case.
Reversed and remanded.